Order filed December 7, 2012




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00850-CV
                                      ____________

                           IN THE INTEREST OF J.R.W., Child


                         On Appeal from the 315th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-05537J


                                           ORDER
         This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue. Appellan’s brief was originally due October 31,
2012. Appellant was granted an extension of time to file her brief until December 3,
2012, with a notation that no further extensions would be granted. No brief has been
filed.

         Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                        PER CURIAM